Exhibit MARSHALL HOLDINGS INTERNATIONAL, INC. STOCK PURCHASE WARRANT Expiring November 10, 2013 3,000,000 Shares North Las Vegas, Nevada THIS IS TO CERTIFY that, for value received, NORMAN T. REYNOLDS (the “Holder”) is entitled at any time from the date hereof, but prior to 5:00 p.m., North Las Vegas, Nevada time on November 10, 2013, subject to and upon the terms and conditions contained herein, to purchase up to 3,000,000 fully paid and non-assessable shares of the common stock, par value $0.001 per share (the “Common Stock”) of MARSHALL HOLDINGS INTERNATIONAL, INC., a Nevada corporation (the “Company”) at a purchase price of $0.05 per share of the Common Stock (such number of the shares of the Common Stock and the purchase price being subject to adjustment as provided herein).This Warrant shall be void and of no effect and all rights hereunder shall cease at 5:00 p.m., North Las Vegas, Nevada time on November 10, 2013, except to the extent theretofore exercised; provided that in the case of the earlier dissolution of the Company, this Warrant shall become void on the date fixed for such dissolution. 1.
